J-S11031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SENTHIL PRABAKARAN                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON JOHNSON                            :
                                               :
                       Appellant               :   No. 1265 WDA 2021

                Appeal from the Decree Entered October 12, 2021
                  In the Court of Common Pleas of Erie County
                    Civil Division at No(s): NO. 10966-2021


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                              FILED: MAY 27, 2022

       Shannon Johnson (“Mother”) appeals from the decree that denied her

petition seeking sole legal custody of B.S. (“the Child”), born December 2011,

and granted Senthil Prabakaran (“Father”) primary physical custody.         We

affirm.

       Mother and Father married in 2009 and separated in 2017. A Maine

court entered an order divorcing the parties in 2018.1         The Maine court

awarded the parties shared legal custody of the Child, granted Mother primary

physical custody of the Child with Father having partial physical custody of the

Child on alternating weekends and additional custodial time during the Child’s

school vacations.      See Divorce Judgment, PORDC-FM-17-794, 7/30/18, at


____________________________________________


1It appears that Mother lived in Maine when she filed a complaint in divorce,
before moving to New York, and then from New York to Pennsylvania.
J-S11031-22



9-11. Mother subsequently moved to Pennsylvania in 2019, and Father moved

to Michigan.

        Disputes between Mother and Father arose over the Child’s education

and healthcare.      In June 2021, Mother filed a petition in Pennsylvania to

modify the 2018 Maine custody order.2 Mother sought sole legal custody as

to decisions on the Child’s education, medical and mental health, and dental

care.    Father filed a notice of relocation in July 2021, in which he sought

primary physical custody.3 Mother filed a counter-affidavit and objected to

Father’s notice of relocation. The trial court issued a scheduling order to file

and serve pre-trial statements no later than fourteen days before trial. See

Order, 8/9/21. Father filed his pre-trial statement nine days before trial and

served Mother four days before trial.

        The trial court held hearings on September 23 and 30, 2021. Mother

represented herself at trial.       When Mother apparently began reading from

written notes, the court admitted her notes as Exhibit B, and admitted the

remainder of her exhibits, which included text messages, photos, and prior

____________________________________________


2 Although not raised by Mother and Father, and not discussed by the trial
court, we note that Pennsylvania became the Child’s home state for the
purposes of modifying the initial 2018 Maine custody order and deciding
custody matters. See A.L.-S. v. B.S., 117 A.3d 352, 360 (Pa. Super. 2015)
(discussing the Uniform Child Custody Jurisdiction Enforcement Act, 23
Pa.C.S.A. §§ 5401–5482.).

3  Because Mother and Father previously established residences in
Pennsylvania and Michigan, respectively, Father was not required to file a
notice of his intent to relocate. See D.K. v. S.P.K., 102 A.3d 467, 474 (Pa.
Super. 2014).

                                           -2-
J-S11031-22



court orders. See N.T., 9/23/21, at 14-15. Mother testified, in part, that she

sought sole legal custody because of Father’s lack of cooperation and she was

tired of his emotional and verbal abuse. See id. at 20. Father, who proceeded

with counsel, testified and presented evidence in support of relocating the

Child to Michigan.

       On October 12, 2021, the trial court entered an order denying Mother’s

petition for sole legal custody of the Child and granting Father primary physical

custody.4

       The   court    acknowledged       that    granting   Father   primary   custody

implicated a substantial move for the Child, and it stated that it considered

the “relevant relocation factors” as part of its analysis of the Child’s best

interest under 23 Pa.C.S.A. § 5328(a)(16). See Opinion and Order, 10/12/21,

at 1 n.1, 7-8.       Mother subsequently retained counsel.            Counsel timely

appealed, and both Mother and the court complied with Pa.R.A.P. 1925.

       Mother raises the following issues on appeal:

____________________________________________


4 The trial court determined, in part, that Mother was “actively undermining
Father’s relationship with the [Child].” Opinion and Order, 10/12/21, at 7. It
found further that “most, if not all, of the conflict between the parties
emanates from Mother’s end.” Id. The court also concluded that “Mother’s
alternative education attempts have been largely unsuccessful, and her
resistance to ordinary dental care has, according to Father’s credible
testimony, jeopardized the integrity of [the Child’s] adult teeth.” Id. at 6.
Additionally, the court credited Father’s testimony that he sought relocation
to allow the Child to “‘just be a kid,’ and to support his emotional and
educational growth.” Id.




                                           -3-
J-S11031-22


       1. The trial court erred in failing to address the 23 Pa.C.S.[A.]
          § 5337(h) relocation factors in detail, instead writing one
          conclusory paragraph under its section 23 Pa.C.S.[A.]
          § 5328(a)(16) analysis.

       2. The trial court erred and violated Mother’s due process rights
          by limiting her testimony, requiring her to submit prepared
          notes, and limiting her ability to introduce evidence.

       3. The trial court erred in failing to create a full record.

       4. The trial court erred in permitting [Father] to introduce
          evidence after failing to timely file a pretrial statement and
          exhibits. . .. [5]

Mother’s Brief at 5 (renumbered and unnecessary capitalization omitted).

       Before we may address Mother’s issues, we must determine whether

she preserved them for review, namely, her second, third, and fourth issues.

It is well settled that a party claiming an error before this Court must raise

the issue in the trial court. See Pa.R.A.P. 302(a) (“Issues not raised in the

trial court are waived and cannot be raised for the first time on appeal”); see

also Tecce v. Hally, 106 A.3d 728, 732 (Pa. Super. 2014) (“Parties may

waive rights, even due process rights and other rights of constitutional

magnitude” (citation omitted)); Morgan v. Morgan, 117 A.3d 757, 762 (Pa.




____________________________________________


5Mother listed three additional questions involved in this appeal, but expressly
stated that she “waives” those issues in the argument section of her brief.
See Mother’s Brief at 5, 28. Therefore, we will not consider them. See Koller
Concrete, Inc. v. Tube City IMS, LLC, 115 A.3d 312, 321 (Pa. Super. 2015)
(noting that this Court will not address an issue presented in statement of
questions involved where there is no corresponding analysis included in the
brief).


                                           -4-
J-S11031-22



Super. 2015) (explaining that “appellants may not raise issues for the first

time in a Rule 1925(b) statement” (citation omitted)).

         In her second and third issues, Mother claims that the trial court

improperly limited her testimony and ability to introduce evidence and erred

by failing to create a full record. See Mother’s Brief at 5, 17. Our review of

the record establishes that Mother did not raise issues two and three before

the trial court. Mother did not object when the court admitted her pre-trial

statement as an exhibit instead of reading from it. See N.T., 9/23/21, at 14.

At no point did Mother state that she wished to present evidence in addition

to that which the court allowed. See id. at 19 (indicating that Mother had no

more exhibits to admit), 26 (indicating that Mother had no further witnesses

to call), 45 (indicating that Mother rested her case but wanted to question

Father), 101 (ending the first day of hearings without a request from Mother

to present additional evidence).     Additionally, at the second hearing on

September 30, 2021, the court permitted Mother to make a statement

regarding events that happened after the first hearing. See N.T., 9/30/21,

at 22.

         In her fourth issue, Mother asserts that the court erred in allowing

Father to present evidence despite his untimely filing and service of his pre-

trial statement. See id. at 5, 27-28. Based on our review, we conclude that

Mother likewise failed to raise this issue in the trial court. Mother did not

specifically request the preclusion of all of Father’s evidence based on the late

filing and service of his pre-trial statement. See Trial Court Opinion, 12/1/21,

                                      -5-
J-S11031-22



at 7 n.7; see also N.T., 9/23/21, at 45. Accordingly, because Mother failed

to raise her second, third, and fourth issues with the trial court, those issues

are waived. See Pa.R.A.P. 302(a); Tecce, 106 A.3d at 732. Thus, we will

not review the merits of these issues.

      Mother’s first issue contends that the trial court failed to address in

detail all of the relocation factors under the Custody Act statute (“the Act”),

23 Pa.C.S.A. §§ 5321-5340.

      When reviewing a trial court’s custody decision, our scope of review is

of the broadest type and our standard of review is an abuse of discretion. See

D.K. v. S.P.K., 102 A.3d 467, 478 (Pa. Super. 2014).

      We must accept findings of the trial court that are supported by
      competent evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately, the
      test is whether the trial court’s conclusions are unreasonable as
      shown by the evidence of record. We may reject the conclusions
      of the trial court only if they involve an error of law, or are
      unreasonable in light of the sustainable findings of the trial court.

Id. (citation omitted).

      The trial court, when deciding a petition to modify custody, must

consider the best interest of the child based on the following sixteen factors

set forth in section 5328(a):

      (1) Which party is more likely to encourage and permit frequent
      and continuing contact between the child and another party.




                                      -6-
J-S11031-22


     (2) The present and past abuse committed by a party or member
     of the party’s household, whether there is a continued risk of harm
     to the child or an abused party and which party can better provide
     adequate physical safeguards and supervision of the child.

     (2.1) The information set forth in section 5329.1(a) (relating to
     consideration of child abuse and involvement with protective
     services).

     (3) The parental duties performed by each party on behalf of the
     child.

     (4) The need for stability and continuity in the child’s education,
     family life and community life.

     (5) The availability of extended family.

     (6) The child’s sibling relationships.

     (7) The well-reasoned preference of the child, based on the child’s
     maturity and judgment.

     (8) The attempts of a parent to turn the child against the other
     parent, except in cases of domestic violence where reasonable
     safety measures are necessary to protect the child from harm.

     (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

     (10) Which party is more likely to attend to the daily physical,
     emotional, developmental, educational and special needs of the
     child.

     (11) The proximity of the residences of the parties.

     (12) Each party’s availability to care for the child or ability to make
     appropriate child-care arrangements.

     (13) The level of conflict between the parties and the willingness
     and ability of the parties to cooperate with one another. A party’s
     effort to protect a child from abuse by another party is not
     evidence of unwillingness or inability to cooperate with that party.


                                      -7-
J-S11031-22


     (14) The history of drug or alcohol abuse of a party or member of
     a party’s household.




                                   -8-
J-S11031-22


      (15) The mental and physical condition of a party or member of a
      party’s household.

      (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a); See A.V. v. S.T., 87 A.3d 818, 821-22 & n.2 (Pa.

Super. 2014).

      Additionally, when a parent seeks to relocate and the non-relocating

parent objects, the trial court must consider the following ten relocation

factors in section 5337(h):

      (1) The nature, quality, extent of involvement and duration of the
      child’s relationship with the party proposing to relocate and with
      the nonrelocating party, siblings and other significant persons in
      the child’s life.

      (2) The age, developmental stage, needs of the child and the likely
      impact the relocation will have on the child’s physical, educational
      and emotional development, taking into consideration any special
      needs of the child.

      (3) The feasibility of preserving the relationship between the
      nonrelocating party and the child through suitable custody
      arrangements,     considering   the   logistics  and   financial
      circumstances of the parties.

      (4) The child’s preference, taking into consideration the age and
      maturity of the child.

      (5) Whether there is an established pattern of conduct of either
      party to promote or thwart the relationship of the child and the
      other party.

      (6) Whether the relocation will enhance the general quality of life
      for the party seeking the relocation, including, but not limited to,
      financial or emotional benefit or educational opportunity.

      (7) Whether the relocation will enhance the general quality of life
      for the child, including, but not limited to, financial or emotional
      benefit or educational opportunity.


                                     -9-
J-S11031-22


      (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

      (9) The present and past abuse committed by a party or member
      of the party’s household and whether there is a continued risk of
      harm to the child or an abused party.

      (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h); see also E.D. v. M.P., 33 A.3d 73, 82 n.6 (Pa. Super.

2011) (noting that a trial court should consider the section 5337(h) factors

when a parent provides notice of his or her intent to relocate and the non-

relocating parent objects).

      Section 5322 defines relocation as “[a] change in a residence of the child

which substantially impairs the ability of a nonrelocating party to exercise

custodial rights.” 23 Pa.C.S.A. § 5322. As this Court held in D.K., where

neither parent is relocating, and only the custodial rights of the parties are at

issue, a trial court’s decision does not automatically require the court to

consider section 5337 in its entirety. See D.K. 102 A.3d at 474. Rather, the

trial court should “consider the relevant relocation factors of section 5337(h)

in its section 5328(a) best interest analysis” if a change in custody requires

the child to move a significant distance. See id. at 476. As noted in D.K.,

several of the section 5328(a) best interest factors and the section 5337(h)

factors overlap.   See id. at 476-77 (noting that overlap between the best

interest factors 2, 3, 5, 6, 7, and 8 and relocation factors 1, 4, 5, 9).

Additionally, where the child stands to move to a significantly distant location,

      the trial court would still need to consider the age, developmental
      stage, needs of the child and the likely impact the child’s change


                                     - 10 -
J-S11031-22


      of residence will have on the child’s physical, educational and
      emotional development (23 Pa.C.S.A. § 5337(h)(2)), the
      feasibility of preserving the relationship between the other parent
      and the child (23 Pa.C.S.A. § 5337(h)(3)), and whether the
      change in the child’s residence will enhance the general quality of
      life for the child (23 Pa.C.S.A. § 5337(h)(7)). Even though these
      three factors are not directly or implicitly encompassed in section
      5328(a), they are clearly relevant to the decision of what is in the
      child’s best interest when contemplating a move of significant
      distance to the other parent’s home, and are therefore necessarily
      part of the trial court’s analysis pursuant to section 5328(a)(16),
      which requires a trial court to consider “any other relevant factor”
      in making a custody determination. 23 Pa.C.S.A. § 5328(a)(16).

Id. at 477.

      In any custody action, the trial court must “delineate the reasons for its

decision on the record in open court or in a written opinion or order.” See 23

Pa.C.S.A. § 5323(d); see also A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa.

Super. 2013) (noting that section 5323(d) applies to cases involving custody

and relocation). However, “there is no required amount of detail for the trial

court’s explanation; all that is required is that the enumerated factors are

considered and that the custody decision is based on those considerations.”

See M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013).

      Mother argues here that the change in primary custody to Father

required the trial court to consider all of the relocation factors. See Mother’s

Brief at 16. She notes that the court discussed relocation factors in its order

granting Father primary physical custody but asserts that the court’s

discussion was “conclusory.” Id. at 10. She asserts that the court’s discussion

did not consider relocation factors 1, 2, 3, 7, and 8. See id. at 15-16.




                                     - 11 -
J-S11031-22



      The trial court, in its opinion and order, cited D.K. and explained that

the relocation factors did not “strictly apply” because Father had established

his residence in Michigan. See Opinion and Order, 10/12/21, at 1 n.1. The

court thereafter reviewed all sixteen best interest factors pursuant to section

5328(a), and under the sixteenth factor stated:

      [The] Child’s move to Michigan will upset the status quo and may
      cause temporary distress for [him]. However, Father appeared
      attuned to the potential adjustment issues and credibly asserted
      that he would seek counseling and other emotional support for
      [the Child] as needed.         In light of the evidence strongly
      demonstrating that Father’s and [the Child’s] historical[ly] strong
      bond is under threat by Mother’s relative abuse of her influence
      over [the Child,] as the long-distance primary custodian, whether
      intentional or not, the risk of any temporary disruption caused by
      the move is outweighed by the need to place the [C]hild in the
      home most likely to support a healthy relationship with both
      parents, and where he will best thrive emotionally,
      academically[,] and physically. Father has set forth a generous,
      feasible partial custody schedule for Mother considering the
      logistics and financial circumstances of the parties.

Id. at 7-8.

      In its Rule 1925(a) opinion, the trial court rejected Mother’s claim that

that its discussion of the relocation factors lacked adequate detail. See Trial

Court Opinion, 12/1/21, at 4-5. The court explained that it properly addressed

the relevant relocation factors not included in its analysis of section 5328(a)

and that Mother’s claim “elevate[d] form over substance.” Id.

      Following our review, we conclude that the trial court’s discussion in its

opinion and order granting Father primary physical custody adequately

delineated its consideration of the relevant relocation factors.    The court’s



                                    - 12 -
J-S11031-22



discussion of the relevant section 5337(h) factors as part of its section

5328(a)(16) best interest analysis comported with this Court decision in D.K.

See D.K., 102 A.3d at 477. Although concise, the court’s discussion touched

upon relocation factors 2 (the age and needs of the Child and the likely impact

on the Child’s development), 3 (the feasibility of preserving the relationship

between the Child and Mother), and 7 (the enhancement of the Child’s general

quality of life), as this Court instructed in D.K.     See Opinion and Order,

10/12/21, at 7-8. Moreover, although the court did not expressly mention

relocation factor 1, that factor was encompassed in the court’s discussion of

best interest factors 3, 5, and 8. See id. at 6-7 (indicating that the trial court

found that Mother interfered with Father’s relationship with the Child); accord

D.K., 102 A.3d at 477 (noting that relocation factor 1, which addresses a

child’s relationships with the non-relocating parent, siblings, and other

significant persons, encompasses best interest factors 3, 5, 8, which address

the parental duties performed by the parties, the availability of extended

family, and sibling relationships, respectively).      Lastly, the court issued

specific findings favoring Father’s motivations for seeking primary custody and

against Mother’s opposition, as required by relocation factor 8. See Opinion

and Order, 10/12/21, at 6-7. Thus, we discern no merit to Mother’s claim that

the court’s consideration of the relevant relocation factors lacked sufficient




                                     - 13 -
J-S11031-22



detail.6 Because we find no abuse of discretion in the trial court’s analysis,

we affirm the decree granting Father primary custody of the Child.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2022




____________________________________________


6 Notably, while Mother asserts that the trial court failed to consider necessary
relocation factors, she does not argue that the court’s findings relevant to
those factors constituted an abuse of discretion. See Mother’s Brief at 15-16,
28.

                                          - 14 -